Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158309(11)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  GRIEVANCE ADMINISTRATOR,                                                                             Megan K. Cavanagh,
                                                                                                                        Justices
           Petitioner,
  v                                                                 SC: 158309
                                                                    ADB: 15-000049-GA
  ANDREW LEO SHIRVELL,
             Respondent.
  ___________________________________/

         Upon de novo review by the entire Court in accordance with MCR 2.003(D)(2)(b),
  the Court orders that respondent’s motion to disqualify Justice Elizabeth T. Clement from
  participating in the decision of this case is DENIED for the reason that respondent has not
  alleged facts establishing an appearance of impropriety or a serious risk of actual bias from
  her participation in the case. MCR 2.003(C)(1)(b).

         CLEMENT, J., did not participate in the decision on this disqualification motion.

        CAVANAGH, J., did not participate due to her prior service as a member of the
  Attorney Grievance Commission.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 23, 2019

                                                                               Clerk